Citation Nr: 1711334	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus with complications, to include as the result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to November 1970.  He died in February 2013.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis and coronary artery disease to include as due to herbicide exposure.

This matter was before the Board in November 2003 and May 2004, when it was remanded for further development.  The Board denied service connection for diabetes mellitus in a November 2005.

In November 2005 and March 2006, the Veteran filed Motions for Reconsideration of the November 2005 Board decision.  In June 2006, a Deputy Vice Chairman of the Board granted the motion to reconsider and vacated the Board's November 2005 decision.  The case was remanded by an expanded panel in July 2009.

The Board again denied service connection for diabetes mellitus and complications in an August 2010 decision.  However, in a May 2012 decision, the United States Court of Appeals for Veterans Claims vacated and remanded the Board decision.

In April 2013, the Board dismissed the claim due to the Veteran's death.

In August 2014, Appellant filed a Request for Substitution of Claimant upon Death of Claimant.  The record shows that Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. §  5121A.  

The claim was again denied in a March 2015 Board decision.  In November 2016 the Court vacated the March 2015 decision based on a Joint Motion for Remand, and remanded for re-adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran served aboard the USS Truxtun in October 1969, at which time the ship entered Da Nang Harbor and sent a boat ashore on October 25, 1969.

2. The medical evidence of record shows a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, presumptively due to herbicide agent exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's diagnosed diabetes mellitus, type II is related to active service, to include as due to exposure to herbicide agents.  In essence, the Appellant alleges that the Veteran was exposed to herbicide agents when his ship, the USS Truxtun, was in the Da Nang Harbor, and that he was exposed to herbicide agents due to his ship's close proximity to the Vietnam coast, and during shore leave.  The Veteran also alleged that he was exposed to herbicide agents between September 1969 and April 1970 when his ship, the USS Hollister, was in the Western Pacific near Vietnam. 

Service connection may be granted for a recurrent disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

VA has determined that for Veterans who served in the Republic of Vietnam between January 6, 1962, and May 7, 1975, service connection is presumed for certain disorders likely caused by exposure to herbicide agents, including diabetes mellitus type II, even if a Veteran cannot prove he was actually exposed to a qualifying herbicide.  38 U.S.C.A. § 1116(a) (2015); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2016).  
A VA examiner in June 1994, confirmed a diagnosis of diabetes mellitus, type II.  The service medical records are negative for treatment for or complaints of diabetes mellitus, type II.

The service personnel records shows that the Veteran was stationed aboard the USS Cogswell from May 1969 to September 1969, the USS Truxtun in October 1969 and from April 1970 to November 1970, and the USS Hollister from October 1969 to April 1970.  His occupational specialty was seaman apprentice.  Additionally, the records indicate that the Veteran served in the contiguous water of Vietnam from October 24, 1969, to November 9, 1969; from November 30, 1969, to December 18, 1969; and from February 21, 1970, to March 4, 1970.  The records also show that the Veteran established eligibility for and received hostile fire pay and tax exemption for the months of October, November, and December 1969 and for February and March 1970.  Additionally, the records show that the USS Hollister anchored in Poulo Gambir, Vietnam in February 1970 and March 1970.

The Veteran's service separation form shows that he was awarded the National Defense Service Medal, Vietnam Service Medal, and the Vietnamese Campaign Medal.

The Veteran submitted several statements regarding service in Vietnam.  In a statement dated in June 1996, the Veteran asserted that while serving aboard the USS Hollister, the vessel bombarded a village in August 1969 and in September 1969 he engaged in a battle with Vietcong where he was shot in the left side of the forehead, causing a scar.  In a statement dated in January 1998, the Veteran stated that after he was transferred from the USS Truxtun due to overcrowding and that he engaged in land battle up to the jungle with Vietcong, both by guns and hand fights. 

In an affidavit dated in January 2003, the Veteran reported that while assigned to the USS Truxtun and the USS Hollister, he went on multiple shore leaves in the Da Nang area in Vietnam and believed that he was exposed to herbicide agents during that time.  The USS Truxtun is noted on the official VA website as being one of the ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore on June 2, 1968, and October 25, 1969.

The Veteran's service personnel records indicate that he was on the USS Truxtun from October 30, 1969 through April 1, 1970.  However, other service personnel records indicate that the Veteran was on the USS Truxtun from October 21, 1969, through October 30, 1969, and present on the USS Hollister thereafter.  A NAVPERS 601-12 Form, Transfers and Receipts, notes that the Veteran was transferred on September 30, 1969, and reported to the USS Truxtun on October 21, 1969.  He was then was transferred to the USS Hollister on October 29, 1969, reporting to the USS Hollister at 1300 on October 30, 1969.  That evidence indicates that the Veteran was assigned to the USS Truxtun from October 21, 1969, to October 29, 1969.

Due to the conflicting records regarding the Veteran's whereabouts during October 1969, while on active duty, the Board will resolve reasonable doubt in favor of the Veteran and find that it is at least as likely as not that he was aboard the USS Truxtun on October 25, 1969, when a boat went ashore.  The Veteran's story of going ashore is not incredible, and cannot be disproven by the conflicting service personnel record evidence.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and find that it is at least as likely as not that he went ashore in the Republic of Vietnam.

Therefore, as the Veteran served in the Republic of Vietnam during the qualifying era, he is presumed to have been exposed to herbicide agents.  He was diagnosed with diabetes mellitus, type II, which is a presumptive disability for those exposed to herbicide agents.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus, type II, and complications, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for diabetes mellitus with complications is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


